     Case 2:19-cv-00191-TLN-DB Document 38 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK FORD,                                    No. 2:19-cv-0191 TLN DB
12                      Plaintiff,
13           v.                                        ORDER
14    VICTOR BORTOLAMEDI, as an
      individual, and FRANK VELA, as an
15    individual,
16                      Defendants.
17

18          On October 28, 2020, third party California Department of Corrections and Rehabilitation,

19   (“CDCR”), filed an amended motion to quash and noticed the motion for hearing before the

20   undersigned on December 11, 2020, pursuant to Local Rule 302(c)(1). (ECF No. 35.) On

21   November 29, 2020, plaintiff filed an opposition to the motion to quash. (ECF No. 36.) And on

22   December 4, 2020, CDCR filed a reply. (ECF No. 37.) However, pursuant to Local Rule 251,

23   motions related to discovery shall consist of a brief notice of motion and motion “scheduling the

24   hearing date[.]” Local Rule 251(a). “No other documents need be filed at this time.” (Id.)

25          If after complying with the meet and confer requirements a dispute remains the parties

26   shall file a Joint Statement re Discovery Disagreement that contains “[a]ll arguments and briefing

27   that would otherwise be included in a memorandum of points and authorities supporting or

28   opposing the motion[.]” Local Rule 251(a)-(c). In this regard, aside from the Joint Statement,
                                                      1
      Case 2:19-cv-00191-TLN-DB Document 38 Filed 12/08/20 Page 2 of 2


 1   “no separate briefing shall be filed.” Local Rule 251(c). Moreover, the deadline for the

 2   completion of discovery in this action expired on July 22, 2020. (ECF No. 33.)

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. CDCR’s October 28, 2020 motion to quash (ECF No. 35) is denied without prejudice

 5   to renewal; and

 6           2. The December 11, 2020 hearing is vacated.

 7

 8   Dated: December 7, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB\orders\orders.civil\ford0191.no.js.den.ord
24

25

26
27

28
                                                      2
